Name: Commission Regulation (EEC) No 1304/83 of 26 May 1983 amending Regulation (EEC) No 1821/81 laying down the conditions for granting carry-over payments for certain cereals in stock at the end of the marketing year
 Type: Regulation
 Subject Matter: plant product;  marketing;  distributive trades;  public finance and budget policy
 Date Published: nan

 27. 5 . 83 Official Journal of the European Communities No L 138/31 COMMISSION REGULATION (EEC) No 1304/83 of 26 May 1983 amending Regulation (EEC) No 1821/81 laying down the conditions for granting carry-over payments for certain cereals in stock at the end of the marketing year of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (*) ; Whereas, in view of the foregoing, products covered by one or other of the situations described should be excluded from benefit of the carry-over payment, and Commission Regulation (EEC) No 1821 /81 (6) should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 (2), and in particular Article 9 thereof, Whereas the purpose of the carry-over payment provided for in Article 9 ( 1 ) of Regulation (EEC) No 2727/75 is to ensure the smooth operation of the marketing year for certain cereals by preventing, in particular, large quantities of such cereals being brought into intervention at the time when the monthly increases in the intervention price are coming to an end ; Whereas, in those circumstances, the carry-over payment can be granted only in respect of cereals which are liable to qualify for intervention measures ; Whereas products covered by the customs control procedures referred to in Article 2 (2) of Commission Regulation (EEC) No 1371 /81 of 19 May 1981 laying down detailed rules for the administrative application of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 2898/81 (4), not being subject to the system of monetary compensatory amounts are not on the national price level and cannot therefore be the subject of intervention measures ; Whereas, similarly, products for which an export undertaking has been given cannot be offered for intervention ; whereas products coming from interven ­ tion, being identified, must be regarded as having been committed for export once they have been allotted to a successful tenderer ; whereas, on the other hand, in the case of products coming from the free market, an undertaking to export takes effect only on completion of the customs export formalities or when the products have been placed under one of the arrangements provided for in Council Regulation (EEC) No 565/80 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1821 /81 is amended as follows : 1 . The following subparagraph is added to Article 1 : The undertakings referred to in the preceding subparagraph shall not qualify for the carry-over payment :  in respect of stocks covered by one of the situa ­ tions referred to in Article 2 (2) of Regulation (EEC) No 1371 /81 ,  in respect of stocks bought in accordance with the provisions of Title II of Regulation (EEC) No 1836/82,  in respect of all other stocks for which the rele ­ vant export declaration has been accepted by the competent customs authority, or which have been placed under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565/80 .' 2. The following is added to point 4 of Annex II : '(e) the cereal does not fall into one of the catego ­ ries referred to in the second subparagraph of Article 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 164, 14 . 6 . 1982, p. 1 . 0 OJ No L 138, 25 . 5 . 1981 , p. 1 . (4) OJ No L 287, 8 . 10 . 1981 , p. 1 . 0 OJ No L 62, 7 . 3 . 1980, p. 5 . fo OJ No L 182, 3 . 7. 1981 , p. 10 . No L 138/32 Official Journal of the European Communities 27. 5 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1983 . For the Commission Poul DALSAGER Member of the Commission